[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Hill v. State, Slip Opinion No. 2014-Ohio-2365.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-2365
              HILL, APPELLEE, v. THE STATE OF OHIO, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as Hill v. State, Slip Opinion No. 2014-Ohio-2365.]
Court of appeals’ judgment reversed on the authority of Mansaray v. State.
      (No. 2013-1043—Submitted May 28, 2013—Decided June 12, 2014.)
                   Franklin App. No. 12AP-635, 2013-Ohio-1968.
                               ____________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
Mansaray v. State, 138 Ohio St.3d 277, 2014-Ohio-750, 6 N.E.3d 35.
                                                                     Judgment reversed.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               ____________________
        The Owen Firm, L.L.C., and Todd A. Long, for appellee.
        Michael DeWine, Attorney General, Alexandra T. Schimmer, Solicitor
General, and Samuel C. Peterson, Deputy Solicitor, for appellant.
                            _________________________